NO. 07-02-0043-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL E

NOVEMBER 7, 2002

______________________________


MICHAEL ANTHONY MARTINEZ, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE


_________________________________

FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

NO. 44,317-E; HONORABLE ABE LOPEZ, JUDGE

_______________________________

Before REAVIS and JOHNSON, JJ., and BOYD, SJ. (1)
	This appeal was brought by appellant Michael Anthony Martinez after he entered
a plea of guilty to the offense of debit card abuse and was sentenced to serve 18 months
in a state jail facility.  In pursuing his appeal, appellant gave a timely notice of his intent
to appeal.
	Appellant, joined by his attorney, has now filed a motion in which he asks this court
to dismiss his appeal.  The State has not contested the motion.
	Accordingly, because appellant has complied with the requisites of Rule 42.2 of the
Texas Rules of Appellate Procedure, we grant his motion to dismiss and do hereby dismiss
his appeal.  Furthermore, because this is a voluntary request for dismissal, no motions for
rehearing will be entertained, and our mandate will issue forthwith. 

							John T. Boyd
							Senior Justice

Do not publish.							
 
1. John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment.  Tex. Gov't Code Ann. § 75.002(a)(1) (Vernon Supp. 2002). 


over the matter and dismiss the appeal.
	Accordingly, appellant's appeal is dismissed. (1)

							Brian Quinn 
						          Chief Justice 



Do not publish.
1. The appropriate vehicle for seeking an out-of-time appeal from a final felony conviction is by writ of
habeas corpus pursuant to Article 11.07 of the Texas Code of Criminal Procedure.  See Tex. Code Crim.
Proc. Ann. art. 11.07 (Vernon 2005).